Title: To George Washington from Nathanael Greene, 13 October 1780
From: Greene, Nathanael
To: Washington, George


                  
                     Sir
                     West Point Otober 13th 1780
                  
                  I arrived at this place on the Evening of the 8th. the troops got
                     into garrison on the morning of the 9th.
                  The works of the garrison are very incomplete; indeed very little
                     has been done to them this campaign. On my arrival I made the following
                     disposition of the troops. New Jersey brigade to mann the redoubts No. 1, 2, 3
                     and 4. New York brigade to mann Fort Putnam, Webb’s and Wyllis’s redoubts.
                     Stark’s brigade Fort Clinton. Two regiments of the New Hampshire brigade are on
                     Constitution Island, and two regiments on the east side of the River, on the
                     table of ground at the foot of the Mountains on which the north and south
                     redoubts are constructed. Upon all alarms the troops are to mann the respective
                     works assigned them.
                  I have detached 100 men to join the horse under Colonel Jameson
                     to cover the lower country; and intend to detach a party of fifty men more, on
                     purpose to follow what are called the Cow Boys. This party I mean to be at
                     liberty to pursue the thieves thro’ all their turnings and windings; as I am
                     persuaded 5000 men upon stationary guards would not prevent their inroads. Upon
                     examining the Posts at King’s Ferry, I find too much ordnance and too many
                     stores there to be held upon the footing which your Excellency has directed;
                     and yet I fear it will be attended with great jealousies to remove them at this
                     time. I am persuaded the greater part will fall into the Enemy’s hands; it
                     being impossible to get them off in the time that will be given between the
                     Enemy’s appearance and their being up with the works.
                  It appears to me highly probable if the Enemy ever move up the
                     River in force, with a veiw of attacking this place, that the transports will
                     be preceded by three or four armed vessels, which will immediately pass the
                     batteries and prevent the stores from going off by water: nor can they get them
                     away by land, unless teams are kept in constant waiting for the purpose. If a
                     surprize is meant upon West Point, no regard will be paid to the works below;
                     and then considerable ordnance will be necessary to annoy the shipping as they
                     pass. If a surprize is not meant, measures will be taken to prevent the stores
                     from being got off. a disposition therefore that will be necessary for one
                     purpose, will be a little dangerous on the other. To dismantle the works at
                     this time will give great alarms to the country, already full of jealousies and
                     apprehensions. If the ordnance and stores are continued the redoubts had best
                     be sold as dear as possible; and held to the last extremity. Suppose 50 men and
                     two or three officers at most were to be left at each of the works, and all the
                     other officers and men sent away on the appearance of the Enemy in force; and
                     those that are left behind to have directions to defend the redoubts as long as
                     possible. Perhaps the alarm by their fall will not be materially different from
                     an alarm by an evacuation; and it will give more time to call in the Country
                     for the defence of this place. However I dont apprehend the least danger of an
                     attack from the Enemy this winter; nor could they carry their point by storm if
                     attempted.
                  I have been round and veiwed the works with Colonel Gouvion; and
                     am of opinion that a block house is absolutely necessary to keep possession of
                     the ground between the redoubts No. 3 and 4, and have given orders for the
                     construction accordingly. If the Enemy should possess that ground I am
                     persuaded they could soon dispossess us of the redoubts No. 3 and 4. No. 1 and
                     2 would become useless, and artillery could be immediately opened upon Fort
                     Putnam, and all the lower works, which could not fail of reducing them.
                  The numerous guards and detachments which are necessary for the
                     service of this department, will leave but a small number of men to be employed
                     upon the works. Nor is the Q. Master’s Department in a condition to second the
                     business; being altogether in a state of confusion and unprovided with the
                     article of lime. However this difficulty I hope will be soon removed.
                  I have sent off all the horses as well private as public property
                     except one for the commanding officers of brigades and the Engineers horses and
                     shall take every step in my power to provide wood and forage for the Winter.
                     But such is the poverty of the public and the difficulty attending the
                     business, I am afraid the utmost exertions will fall far short of the demands
                     of the service.
                  We have been out of flour most part of the time since I have been
                     here; and the troops have suffered exceedingly. The want of water prevents the
                     Mills from supplying us. I went to Poughkeepsie Yesterday to see the Governor
                     upon the business; but he was gone to Esopus. On my return last Evening was
                     happy to find eighty barrels had arrived from the Southward. We have been
                     obliged to take some from the forts, after letting the troops be without two
                     days.
                  Colo. Barber has forwarded the returns called for in your
                     Excellencys letter of the 10th.
                  Captain Philips has just returned from New York and says that a
                     body of troops sailed from that place on sunday last.
                  I have been so busy since I have been here, that I have not had
                     time to complete the calculations of the expence of an army of 32000 men; but
                     am in hopes to get through them this evening and if I should, will forward them
                     in the morning. 
                  I am taking measures to obtain intelligence but the channel is
                     not yet open.
                  I wish to be informed whether Major Lee’s party succeeded in the
                     attack on Bergen; and whether there is any news from the Southward, where the
                     troops that sailed from N. York are said to be going. I am with the greatest
                     respect Your Excellency’s most obdt hum. Servt
                  
                     Nath. Greene M.G.
                  
               